Ejl Juez Pbesideette Se. Hbrváudbz,
emitió la opinión del tribunal.
Están sujetos a nuestra revisión los procedimientos ori-ginales seguidos en la Corte de Distrito de Mayagüez por Benigno Díaz contra Juan Pagán Díaz, sobre cobro de cré-dito hipotecario, procedimientos elevados a esta Corte Su-prema a virtud de recurso de certiorari ejercitado por Be-nigno Díaz contra el juez de dicha corte para que se declare nula la orden que dictó en 9 de septiembre de 1919 decre-tando la cancelación de la hipoteca constituida sobre dos fin-cas rústicas en cuanto garantizaba los dos últimos plazos de dicho crédito hipotecario.
De los procedimientos expresados y de las alegaciones del peticionario resulta que por escritura pública del 11 de agosto de 1915 inscrita en el registro, Juan Pagán Díaz hi-potecó a favor de Benigno Díaz dos fincas rústicas para ga-rantizar un préstamo de $1,700, a pagar en partidas de $400 en cada mes de diciembre de los años 1915, 1916 y 1917, y el resto de $500 en igual mes de 1918; que del primer plazo de dicha obligación el deudor no satisfizo $150 y también dejó insolutos los $400 del segundo plazo; que el acreedor reclamó en procedimiento hipotecario el pago de las ante-riores cantidades ascendentes a $550 con más $43.50 por in-tereses de esa suma y $200 por gastos y costas, o sea por un total de $793.50; que las fincas hipotecadas fueron ven-didas en pública subasta y adjudicadas al mejor postor Emi-liano Pol por la suma de $875, de los cuales entregó el már-shal $793.50 al acreedor ejecutante en pago de la suma re-clamada, y retuvo el sobrante de $81.50 que quedó sujeto a embargo ordenado por la Corte Municipal de Mayagüez en caso seguido ante dicha corte por Emiliano Pol contra Juan Pagán Díaz, sobre cobro de dinero; que de las fincas subas-tadas se otorgó escritura de venta a Emiliano Pol en 10 de octubre de 1917’; que Emiliano Pol radicó moción en el mismo procedimiento en 3 de septiembre de 1919 con súplica de que en cumplimiento con el artículo 125 de la Ley Hipotecaria *143según fné enmendado por la Ley No. 31 de 7 de marzo de 1912, se ordenara que los plazos hipotecarios vencidos en diciembre de los años 1917 y 1918 fueran cancelados en el Registro de la Propiedad de Mayagüez por haberse extin-guido la hipoteca que gravaba las fincas rematadas; que a la anterior moción se opuso Benigno , Díaz y la corte por orden de 9 de septiembre citado declaró con lugar la moción, invocando los mismos preceptos legales citados por la re-presentación de Emiliano Pol y estableciendo no ser nece-sario que para ordenar la cancelación de dichos plazos se hubiera procedido a prorratear nuevamente el importe ele] remate puesto que esos plazos no pertenecían a diferentes personas entre las cuales hubiera de hacerse el prorrateo o distribución para hacerles pago de sus respectivos plazos, sino que el propio demandante ejecutante es dueño de los mismos y a él pertenece íntegramente el importe del remato sin que tenga que distribuirlo con ninguna otra persona.
Esa es la orden cuya nulidad se interesa en el presente recurso de certiorari.
El artículo 125 de la Ley Hipotecaria, tal como quedó enmendado por la Ley No. 31 de 7 de marzo de 1912, des-pués de ordenar los trámites que deben seguirse en los casos de que sobre una o varias fincas graviten créditos hipote-carios de varios acreedores y lleguen a venderse o a adju-dicarse para el pago al primer acreedor, sin que el valor de lo vendido o adjudicado iguale o no supere al crédito hipo-tecario que se realiza, establece en su último apartado el siguiente precepto:
“Salvo pacto en contrario, siempre que el pago de un crédito asegurado con hipoteca se dividiere en varios plazos, aún formali-zándose documentos endosables o títulos al portador, y cuando en una misma escritura se constituyeren dos o más hipotecas sobre 3 a misma finca, se entenderá que ninguno die dichos plazos o hipotecas tiene preferencia sobre los otros, gozando todos de igual condición jurídica, a los efectos de esta ley. Pero, en el caso de que vendidos judicialmente los bienes gravados, el precio obtenido en la subasta *144no cubriese el total de todos los plazos o hipotecas, dicho precio se repartirá a prorrata entre los diversos plazos o acreedores, en pro-porción al interés de cada uno, y si alguno de los plazos o hipotecas no estuviere vencido, y el comprador de la finca no quisiere consignar la parte de precio correspondiente, adquiriendo la finca con el gravamen, entonces se hará constar en el registro de la propiedad, en virtud de mandamiento, judicial, la reducción operada en el importe de los créditos no vencidos, conforme a lo anteriormente expresado.”
La ley anteriormente transcrita no ha sido cumplida en el presente caso, puesto que no aparece que el precio por el cual adquirió Pol las fincas hipotecadas se haya repartido a prorrata entre los diversos plazos del crédito en proporción al interés de cada uno de ellos, ni que se haya consignado la parte correspondiente a los plazos no vencidos, a la dispo-sición del dueño de los mismos que es Benigno Díaz; y antes por el contrario, la suma de $81.50 que quedó después de haber sido reintegrado el ejecutante de la suma reclamada, no fué percibida por Díaz sino retenida con motivo de embargo ordenado en otro juicio seguido por el adjudicatario Emiliano Pol, no contra Benigno Díaz, el acreedor, sino contra Juan. Pagan. Díaz, el deudor, sobre cobro de dinero.
Como al ejecutante, acreedor de todos los plazos pos-teriores, no fué entregado todo el precio de la venta para que así quedasen pagados proporcionalmente todos los pla-zos, la deuda en su totalidad no quedó extinguida y era, por tanto, improcedente la cancelación ordenada.
Entendemos que no es bastante para la cancelación que el comprador entregue todo el precio sino que es necesario que se paguen a prorrata los plazos vencidos, consignándose en su caso la parte de precio correspondiente a los plazos, no vencidos, pues el pago es lo que clá lugar a la cancelación y nó la sola entrega al márshal o al secretario. Por supuesto,, que si todo el precio de la venta se hubiera entregado al eje-cutante Díaz no hubiera habido necesidad de hacer el pro-rrateo con el mismo en cuanto a los plazos posteriores, toda vez que él es el dueño de ellos, y no había de practicarse' *145tin prorrateo con él sólo, por lo que la entrega debía enten-derse .lieclia para pagar cada tino de los plazos en la pro-porción que resultara del prorrateo.
Parece qne ni Pol actuó bajo la idea de que todo el pre-cio de la venta debía corresponder a Benigno Díaz para pa-garle todos los plazos de su crédito, sino que creyó que el resto después de pagados los plazos vencidos pertenecía al dueño de la finca subastada, Juan Pagan Díaz, "cómo lo de-muestra el embargo trabado a instancia de Pol, y que tam-bién el acreedor Díaz lia actuado bajo la idea errónea de que la hipoteca debe seguir garantizando los plazos insolutos en su totalidad; pero sean cuales fueren los puntos de vista de las partes, es un hecho que el total de la deuda no ha sido satisfecho en la forma prevenida por la ley y que en su consecuencia la corte de Mayagüez procedió con error al ordenar la cancelación de la hipoteca.
Y dicho error puede ser revisado mediante recurso de certiorari pues su causa no ha sido otra que la infracción o falta de cumplimiento de una regla de procedimiento estatuida por la Ley No. 31 de marzo 7, 1912, cuya ley tiene su pre-cedente histórico en la antigua Ley de Enjuiciamiento Civil española. American Trading Co. v. Monserrat, 19 D. P. R. 987. En ese mismo caso dejamos establecido que el artículo 131 de la Ley Hipotecaria no tiene aplicación cuando el pre-cio de la venta no alcanza a cubrir todos los plazos posteriores con sus intereses.
Por las razones expuestas debe ser anulada la orden de la Corte de Distrito de Mayagüez de 9 de septiembre, 1919, devolviéndose los autos originales a dicha corte para proce-dimientos no inconsistentes con la presente opinión.

Anulada la orden apelada y devuelto él caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey. El Juez Asociado Sr. Wolf disintió.
*146El Juez Asociado Sr. Hutchison no tomó parte en la re-solución de este caso.